Citation Nr: 1429545	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  93-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for psychiatric disability.  

2.  Entitlement to service connection for alcoholism.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel





INTRODUCTION

The Veteran served on active duty for training from May 1980 to September 1980
and on active duty from August 1984 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
June 1992 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Huntington, West Virginia.

The Board denied service connection for an acquired psychiatric disorder and
alcoholism in November 1994, November 1997, and March 2006.  The Veteran
appealed the decisions to the United States Court of Appeals for Veterans Claims
(Court).  All three Board decisions were vacated by the Court.  When the case was most recently before the Board in October 2013, it was remanded for further development.  The case has been returned to the Board for further appellate action.  

The Veteran has repeatedly requested service connection for hallucinations and asked that it be added as a third issue.  However, the Veteran's hallucinations have been identified as a symptom of his psychiatric disability and alcoholism.  As such, the Veteran's hallucinations are considered part of the issues already on appeal.  

The record before the Board consists solely of electronic records in systems known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  There is no competent diagnosis of posttraumatic stress disorder (PTSD).

2.  An acquired psychiatric disorder was not present in service, a psychosis was not manifested within one year after the Veteran's discharge from service, and no acquired psychiatric disorder present during the period of this claim is related to service.

3.  Alcoholism was not caused or worsened by service-connected disability.   



CONCLUSIONS OF LAW

1.  The criteria for service connection for psychiatric disability are not met.  38 U.S.C.A. §§ 101, 106, 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for alcoholism are not met.  38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim was initially adjudicated before the enactment of the VCAA.  He was provided adequate notice in a letter sent in March 2010.  While this was provided after the initial adjudication of this claim in November 2007, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claims.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

As discussed below, the Veteran has requested service connection for PTSD.  The Veteran was not notified regarding the criteria for service connection for PTSD.  However, the Veteran is not diagnosed with PTSD and a remand for a notice letter specific to the criteria to substantiate a claim for PTSD would be an exercise in futility and a waste of VA resources.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

The duty to assist the Veteran has been completed.  Service treatment records, service personnel records, VA treatment records, Social Security Administration records, private medical treatment records, and lay statements are of record.  

The Veteran identified receiving treatment when he was stationed in Ulm, Germany during service.  Service records from Ulm, Germany were requested in compliance with the Board's November 1996 and June 1999 remands and joint motions for remands dated in April 1996 and November 1998.  A January 2003 response from the National Personnel Records Center (NPRC) indicates that some pertinent pages from the personnel records were copied and mailed, but they were unable to locate any 1985 clinical or mental health records retired to NPRC for Ulm.  No further search was possible.  An August 2004 Supplemental Statement of the Case explained the efforts to obtain records from Ulm, Germany beginning in April of 1985, that further searches were not possible, and that records sent from the NPRC detailed the Veteran's alcohol problems and decision to work on his problems on an out-patient basis.  In a brief to the Court, in the appeal of the March 2006 Board decision, the Veteran's representative at that time noted the January 2003 response from the NPRC regarding the inability to locate any 1985 records.  See generally Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board finds that the Veteran had actual knowledge that the 1985 records were not located and further notification is not required.  38 C.F.R. § 3.159(e).  

In accordance with the Board's July 2008 remand, treatment records from Dr. V. and Dr. H. were obtained and associated with the record.  In accordance with the July 2008 and January 2010 remands (in response to the Court's memorandum decision), the September 1984 mental health treatment records from Fort Sill/Reynold Army Community Hospital were obtained.  An April 2010 response from the NPRC notes that the 1984 records were mailed and records dated from January 1985 to August 1985 were not found.  The Veteran was also sent a notification letter in March 2010 in accordance with the Board's January 2010 remand.  The remand directives were completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a VA Form 21-4142 received in December 2010, the Veteran identified treatment from C.S. with a treatment date of November 27, 2010, for anxiety.  The statement was enclosed, which was already of record and no further action to obtain records is required.    

VA treatment records, to include updated records from the Hazard and Morehead clinics, were obtained and associated with the record in accordance with the Board's remands.  See Stegall, id.  The Veteran was sent a notification letter in May 2012 and asked to complete a release form for treatment received from any private physician or psychiatrist in Danville, Kentucky and providers of the "Enhanced Range Program."  In response, the Veteran identified receiving treatment from M.W.  The originating agency requested records from M.W., in June 2012 and August 2012; however, no response was received.  In a November 2013 letter, the Veteran was advised to complete a release form for any private health care provider, including M.W. and advised that records from Baptist Regional Center dated in March 2010 were associated with the record.  The Veteran was not specifically notified regarding the non-response from M.W.  However, in response to the letter, the Veteran stated that he "turned in all the evidence from health care provider that I could obtain.  I could not get any response from Dr. [M.W.]."  Such a statement indicates actual knowledge that the records were not available and that the Veteran also could not get a response.  The remand directives were substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  In addition, updated VA treatment records dated from May 2012 to the present were obtained and associated with the record in accordance with the Board's remand.  See Stegall, id.  

The Veteran was provided a VA examination in November 2013 that substantially complies with the Board's prior remands with respect to obtaining an adequate VA examination.  See Dyment, id.; D'Aries, id.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner reviewed the electronic records in VBMS and responded to the questions posed in the Board's remand.  The examiner provided a well-reasoned rationale with respect to the opinions provided, citing to the records reviewed and relied upon.  The Board recognizes the argument that the examination did not comply with the Board's remand as there was no specific mention of the lay statements received in connection with the issues on appeal.  However, the Board finds that corrective action is not warranted.  While the examiner did not specifically mention the lay statements, the examiner acknowledged and recognized the symptoms, including those specifically reported by the Veteran and lay persons, such as anxiety, nerve problems, and depression, yet found the service treatment records more persuasive.  The examiner's omission of specific mention of the lay statements does not render the examination or opinions inadequate.  The examiner addressed the contentions related to continuity of symptomatology as well as the theories presented by the Veteran and the lay persons concerning the etiology of his psychiatric disabilities, to include adjustment to barracks life, being reassigned from his desired military occupational specialty, marital problems, divorce, and losing custody of his children.  Finally, the Board acknowledges that the VA medical treatment records dated from 2001 to May 2012 were located on the Virtual VA system, as opposed to the VBMS.  However, such records are duplicative and repetitive of the records reviewed by the VA examiner in VBMS.  Indeed, the VA medical treatment records only reflect ongoing treatment for anxiety, depression, and schizophrenia, which was already included in the records reviewed by the examiner.  Further, the records only contain the Veteran's reports of anxiety and depression for more than 20 years, which has already been documented heavily in the records reviewed by the examiner.  The report of an August 2005 VA examination is included in VBMS.  A remand for the examiner to indicate that he reviewed all electronic records would be a waste of VA resources as the VA treatment records compiled on Virtual VA are repetitive and redundant of the records already reviewed and considered by the VA examiner.  Finally, the Board notes earlier contentions related to the presumption of soundness.  While the examiner noted the pre-service existence of alcohol abuse, alcoholism or alcohol abuse is not entitled to the presumption of soundness.  Further, the examiner noted the Veteran's report of nerves since he was in the third grade; however, such a notation was used to find the Veteran's report of onset of symptoms as less than reliable.  This is not improper as the examiner did not base the negative opinions on the existence of a preexisting disability.  The Board finds that the examination and opinions are adequate and the remand directives were substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).   

The Veteran requested an independent medical opinion with respect to his case.  However, such is not necessary.  The November 2013 examination and opinions are adequate and the VA examiner has the appropriate expertise and provided well-reasoned opinions in response to the questions posed by the Board.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

Finally, in an April 2010 statement, the Veteran expressed his belief that his hallucinations (which have been identified as a symptom of his psychiatric disabilities) began as a result of an in-service head injury.  While such a contention was not addressed by the November 2013 VA examiner, the Board finds that the Veteran is not credible with respect to his statements regarding an in-service head injury.  The Veteran first contended that his hallucinations were caused by his alcoholism.  Then, the Veteran alleged that his hallucinations were caused by an in-service head injury incurred in 1980.  The service treatment records are completely absent for any indication of a head injury.  A November 1982 report of medical history shows that the Veteran denied ever having a head injury.  A November 1984 questionnaire also shows that the Veteran circled "No" when asked if he ever had serious injuries/surgery of the head, face, or jaws.  In an October 2012 examination report, the Veteran checked "no" when asked if he had any head/brain injuries, disorders, or illness.  In light of the inconsistent statements, the Board does not find the Veteran credible with respect to his reports of an in-service head injury.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . .").  In the absence of any credible evidence of an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain an opinion on these matters.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  An additional opinion as to whether any psychiatric disability is related to an in-service head injury is not required.  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the record.  As there is no indication that VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such deficiency is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training but no compensation will be paid if the disability is a result of abuse of alcohol or drugs.  38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

Personality disorders are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Initially, the Veteran contends that he has been diagnosed with PTSD.  The medical evidence of record is absent for any diagnosis of PTSD.  The VA treatment records include positive PTSD screens, but no diagnosis of PTSD was provided.  A May 2013 VA medical treatment record notes that based on the Veteran's self-report, he did not endorse full symptom criteria for PTSD.  VA regulations require that a diagnosis of PTSD be made in accordance with 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM-IV.  See 38 C.F.R. § 3.304.  The diagnosis of a mental health disability, such as PTSD, is a complex medical question.  While the Veteran may believe he has PTSD, he is not competent to diagnose himself with PTSD.  The Veteran has not been shown to possess the requisite expertise or knowledge to diagnose PTSD.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

With respect to whether service connection is warranted for any other psychiatric disorder, the medical evidence includes diagnoses of schizophrenia, schizoaffective disorder, generalized anxiety disorder (GAD), dysthymic disorder, psychotic disorder, depressive disorder, and a personality disorder.  

In various statements, the Veteran has alleged that his psychiatric disability had its onset during active service and was caused by his service.  The Veteran's statements and statements presented by lay persons provide multiple reasons for why his disability was caused by service to include: adjustment to barracks life, being switched from his desired military occupational specialty because of his color blindness, his marital problems, divorce, and loss of custody of his children.  In his application for compensation or pension, the Veteran stated that he abused alcohol due to his nervous condition that started in September 1984 as a result of the stress of divorce.  In a signed November 1992 statement, the Veteran expressed his belief that his nervous disorder had its onset during service and continued until the present time.  In a statement received by VA in May 2013, he stated that he was not forthcoming regarding the extent of the adjustment disorder he was having while in active service.  He reported that he started to have hallucinations, depression, and anxiety during active service.  In another statement, the Veteran explained that he started to medicate with alcohol during active service due to his anxiety problem.  He said he was discharged because of his inability to cope with the pressure of not being able to perform duties in his military occupational specialty (MOS).  The Veteran reported that he lost a teaching position shortly after discharge in 1986 due to alcohol and a nervous condition.  The Veteran also stated that he received a security clearance and was barred from his primary MOS as a Pershing Missile Crewmember when an army physician discovered he was red-green fine color discrimination and could not perform his duties.  His hopes and dreams of being an army officer vanished.  He stated that in 1985, another disaster occurred-divorce from his wife and the loss of custody of his children.  He explained that depression and anxiety were two factors that led to an adjustment disorder and failed military career and he resorted to alcohol as a result.  In the October 1992 substantive appeal, the Veteran reported that he used alcohol during service to cope with the "military pressure" of life in a barracks and disappointment regarding duty assignments.  

Review of the service treatment records and service personnel records shows that the Veteran abused alcohol.  In September 1984, the Veteran was in training status and his drill sergeant reported that the Veteran was under strain and unable to concentrate on his training and duties because his wife was deployed overseas and wanted a divorce.  The sergeant noted that the Veteran's character was excellent but that his efficiency was fair.  The Veteran displayed a good attitude, got along well with others, and had no behavior problems.  In a social history questionnaire, the Veteran reported that he was a college graduate and married since 1977 but separated from his wife since 1983.  He stated that he was faced with divorce and had to try and get custody of his children.  He felt he was rejecting his children and there was too much stress.  He wanted a discharge.  He reported that he saw a chaplain recently and felt that his mental health was in jeopardy.  He reported symptoms of anxiety, depression, a lack of self confidence, and an inability to concentrate because of the marital issues.  A military mental health examiner noted that the Veteran reportedly knew about the divorce before starting active duty and was using the situation to avoid the remainder of his enlistment.  Stress management therapy was recommended.  The examiner noted that a report would be made to the unit commander but that the Veteran was psychiatrically cleared for further duty.  After reporting to a duty station overseas, the Veteran was initially assigned to a unit with duties involving nuclear weapons, but was reassigned after he failed another color recognition test and could not distinguish red from green.

In April 1985, the Veteran enrolled in an Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) as a self-referral.  A general counseling form dated May 9, 1985, indicates that the Veteran was missing from ranks.  In the section titled Date and Summary of Counseling, the Veteran stated that this type of problem would not occur again.  A general counseling form dated June 3, 1985, notes that the Veteran reported for duty and was noticed standing in the hall in civilian clothing and was out of ranks.  He was found passed out on his bunk and was in a drunken state.  He was taken to administer a blood alcohol test (B.A.T.).  A July 1985 letter entitled Subject:  Synopsis of ADAPCP Rehabilitation Activities, notes that the Veteran was enrolled in the ADAPCP in April 1985 as a self-referral.  A medical evaluation on April 25, 1985, produced the diagnosis of "alcohol abuse continuous" and he was considered a candidate for Track III, inpatient treatment.  The Veteran was advised of the treatment opportunity, but chose to work to control his alcohol intake on an outpatient basis.  The unit reports indicate that the Veteran frequently missed formations (allegedly due to alcohol abuse) and he was recently charged with being drunk on duty on June 2, 1985.  The Veteran was in need of inpatient treatment for alcoholism and his potential for successful rehabilitation without such treatment was quite poor.  It was recommended that the Veteran be separated from active service.  

In a rebuttal statement, the Veteran acknowledged his alcohol abuse which he attributed to his divorce and loss of opportunity to contest custody of his children because of his overseas duty assignment.  In a report of medical history, the Veteran reported symptoms of pain or pressure in chest, palpitation or pounding heart, high or low blood pressure, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  In the original examination report, a military
physician checked a box noting no psychiatric abnormalities and did not comment
on the Veteran's reported symptoms.  In early August, a civilian physician
noted that the Veteran was "obviously intoxicated" and sent him for a B.A.T.  A report of mental status evaluation dated in August 1985 shows that the examining physician checked that the Veteran's behavior was normal, he was fully alert, fully oriented, had unremarkable mood or affect, normal thinking process, and normal thought content.  The examiner opined that the Veteran's service member had the mental capacity to understand and participate in the proceedings.   

The Veteran was separated from active service for alcohol or other drug abuse rehabilitation failure under the provisions of AR 635-200.  The Veteran initially received a general discharge under honorable conditions for alcohol abuse rehabilitation failure.  An Army Discharge Review Board upgraded the character of service to honorable but retained the reason for discharge as rehabilitation failure.  

Private treatment records beginning in 1989 and VA treatment records dated in the 2000s show the Veteran's on-going treatment for alcohol dependence and psychiatric disabilities.  

In 1992, the Social Security Administration (SSA) granted disability benefits for a
personality disorder and a psychoactive substance addiction disorder.  In a December 1992 report of contact, the Veteran stated that while in the military, he became nervous and treated such nervousness with alcohol.  The record of an October 1992 examination shows that the Veteran reported that he had been nervous his whole life-since he was in the third grade.  A September 1996 report of telephone contact with the Veteran's brother, D.D., indicates that the Veteran had a bad drinking problem.  D.D. stated that when the Veteran returned from service, his wife divorced him and from then on, he went hay wire.  In an August 1996 SSA examination, the Veteran reported that he experienced nervousness or worry all his life and abused alcohol prior to military service.  He reported that his nervousness got worse in the military and he got divorced in 1984 or 1985.  He said he had a lot of anxiety in the military service, too.  The report reflects an Axis I diagnosis of alcohol dependency and an Axis II diagnosis of dysthymic disorder.  The examiner noted that his primary difficulties had to do with his inability to control his alcoholic excesses.  At this point in life, he did it enough to know he wasted a good number of years, wasted an education, and managed to alienate himself from most people and was understandably depressed.  In August 1997, another SSA examiner noted that he was unable to separate the Veteran's symptoms of depression, alcohol abuse, and personality disorder.  

A November 1992 statement from an assistant superintendent of his school indicates that the Veteran resigned in September 1986 because he was given several notices of alcohol abuse while at school and had a nervous condition while teaching.  In an April 1997 statement, the Veteran's brother explained that rehab. records in Germany would tell of his brother's nervous disorder.  He stated that the Veteran drank because of a nervous disorder.  He said that being placed into the wrong MOS was possibly one of the reasons he became psychotic.  All of his family noticed that he had a severe problem as a result of service.  The Veteran's friend, D.S., stated that due to alcohol abuse in the army, he developed GAD plus a personality disorder.  In an August 1999 statement from D.D., it was noted that the Veteran was not an alcohol abuser before he went into the army and he now had an anxiety disorder and depression because of service.  A September 1999 statement from E.D. notes that the Veteran wrote letters home stating that he had trouble coping with the army life and was having anxiety and was depressed.  The problems were due to getting a divorce while in the Army and coping with army life that most likely led to alcohol abuse.  An October 1999 statement from R.D. notes that the Veteran had been having psychiatric symptoms and was viewed as disabled by SSA for nerves.  A November 1999 statement from L.N. states that the Veteran returned in 1985, had an anxiety attack, lost several jobs because of this, and began to drink heavily to ease the anxiety attacks.  M.O. provided a statement and explained that he was a former drinking buddy and friend of the Veteran.  He stated that the Veteran told him that the army caused the separation between him and his wife and he could not follow his dream of being a teacher because of military commitments and as a result, depression and anxiety became a major part of his life which in turn caused alcohol to be a part of his life.  M.O. stated that the military caused the Veteran to lose his wife and children and his teaching certification.  In a March 2008 statement, D.L. explained that he had known the Veteran since 1985, during service.  He stated that he looked at the Veteran's file and Dr. S. stated that the Veteran drank because of depression.  D.L. noted that the Veteran reported  symptoms of anxiety and depression on the release exam in 1985 and "would venture to conclude that he drank to doctor these symptoms."  D.L. stated that the Veteran was placed into an MOS and given a profile which was very aggravating to him and had a tremendous effect on his mental condition.

The voluminous private treatment records and VA medical treatment records show that the Veteran continued to assert that his psychiatric symptoms began during active service and he drank due to his symptoms of nervousness and depression during service.  A November 1989 private treatment record notes that the Veteran was divorced while in Germany and was served rather suddenly with papers and since then, drunk more heavily over the past 10 years.  On Axis I, diagnoses of alcohol dependence and GAD were listed.  An October 1998 private record indicates that the Veteran had an alcohol-induced mood disorder.  Another 1999 private record from Baptist Regional Center indicates that the Veteran had a substance-induced mood disorder.  An August 2003 note appears to indicate that GAD led to etoh, which was based on the Veteran's report of medicating his symptoms with alcohol.  According to other private treatment records dated in October 2002, the Veteran reported having a history of depression/anxiety beginning in 1985 after his divorce.  The report of an October 2007 initial psychiatric history and examination shows that the Veteran reported that he had had anxiety on and off for 15 years and was seen beginning in 1988 for two years due to depression and anxiety.  During that time, he was having difficulty dealing with his divorce in 1984 and lost contact with his children.  He reported alcohol abuse since he got out of the military in 1985 and quit drinking about two to three years ago.  

In a December 1999 letter, Dr. S. stated that given that he only met the Veteran for one interview session, "I am unable to meaningfully describe the relationship between your history of alcohol use and what I view as anxiety and depression problems."  Dr. S. stated that it appeared evidence that the Veteran had a fifteen year history of alcohol dependence.   It was noted that the condition coexisted with both anxiety and apparent depression for an extended period of time.  However, Dr. S. elaborated that, "[] based on the available data, I am not able to effectively determine which of these conditions (if any) precipitated the other."  

In August 2005, a VA psychiatrist and a chief of mental health service summarized the Veteran's history and provided negative nexus opinions.  However, the record was not complete at that time as additional, relevant service treatment records were subsequently associated with the record.  Therefore, the opinions are entitled to little probative value.  During the examination, the Veteran stated that he felt that he was not properly evaluated during service for his psychiatric symptoms and that he was fired as a substitute teacher in 1986 due to his nervous trouble and alcohol abuse.  

In November 2010, the Veteran's primary care physician, C.S., noted briefly on a
prescription pad that it was "very probable" that the Veteran drank alcohol because
of anxiety.  

In May 2011, an opinion was obtained from a VA examiner.  While the examiner noted review of the service records, there was no reference to any specific service records other than the unsuccessful alcohol abuse treatment in 1985.  The examiner's opinion is entitled to little probative value.  Another VA opinion was obtained in May 2012.  However, the Board finds that the examiner's rationale for the opinion is not adequate.    

The Veteran was provided a VA examination in November 2013.  The records in VBMS were reviewed.  The examiner was asked to respond to three questions.  Question a.-  "Were the Veteran's symptoms noted by the drill sergeant and
reported to a medical examiner in service in September 1984, subsequent alcohol
abuse and treatment failure, disciplinary incidents, and symptoms reported to the
discharge physical examiner in July 1985 manifestations of an acquired
psychiatric disorder that continued until diagnosed after service in 1989, and
why?"  The examiner acknowledged a handwritten progress note dated in September 1984 noting that the Veteran was evaluated due to marital problems interfering with (illegible - possibly "training.").  The Veteran was RTD and psychiatrically cleared at that time.  The examiner noted that this would support the contention that the Veteran was experiencing some distress over marital problems at that time, but not to such a degree that warranted psychiatric intervention.  In an October 1992 examination, the Veteran reported that he stays drunk for two weeks at a time and had been drinking like that since 1977.  In a psychosocial evaluation dated in October 1989, the Veteran reported to the counselor that his alcohol abuse resulted in significant marital problems.  He was quoted as saying that he had terrible times with his ex-wife and that she would call him an alcoholic.  The evidence cited that the Veteran had been drinking problematically since 1977 (he entered the service in 1980) and that his drinking patterns and related behaviors contributed to marital discord that eventually resulted in divorce in 1984.  The examiner noted that on separation, the Veteran's psychiatric condition was neither marked normal nor abnormal.  There was nothing listed in the section where defects and diagnoses were summarized.  The report of medical history shows that the Veteran reported experiencing depression or excessive worry; loss of memory or amnesia, and nervous trouble of any sort.  However, the examiner explained that there was no record elsewhere within his service treatment records of a mental health diagnosis or treatment (other than substance abuse).  There was no comment in the physician's summary section of this document about the potential mental health problems that were marked by the Veteran.  Further, one month later, a report of mental status evaluation was competed on the Veteran and his behavior was normal, he was fully alert, fully oriented, his mood or affect was unremarkable, thinking process was clear, thought content was normal and memory was good.  The examiner addressed the September 1984 note and that he did not receive a mental health diagnosis in spite of being examined during this time of distress.  The examiner explained that there was nothing in the service treatment records to suggest that his distress from the ending of his marriage was outside of a normal reaction, though he has reported otherwise.  In an October 1989 psychosocial evaluation, the counselor summarized the Veteran's report when it was noted that the Veteran's problem while in the Army centered on his wife getting a divorce while he was in Germany and losing a child.  Also, as a result, the Veteran developed nerve problems and drinking escalated.  The examiner explained that with respect to the drinking escalating, it is important to note that it is not uncommon for individuals with substance use disorders to increase the quantity and/or frequency of their substance abuse in times of distress, even when that distress is considered a normal reaction.  The reader was cautioned not to interpret the Veteran's self-reported increase in alcohol consumption as evidentiary of a psychiatric disorder (other than substance use disorder).  The examiner stated that the Veteran may have stated that he experienced an acquired psychiatric disorder (nerve problems) while in the military in response to his divorce and losing his child, but this was not the opinion rendered by mental health professionals within the military who examined him at that time.  Otherwise, it would have been noted in his service treatment records.  A November 1989 psychiatrist listed alcohol dependence and generalized anxiety disorder as Axis I diagnoses for the Veteran during the Veteran's court-ordered 12 month substance abuse treatment.  The examiner stated that treatment professionals were often limited to the Veteran's self-report to guide diagnosis and treatment, especially with mood and anxiety disorders.  By all appearances, the diagnosis of generalized anxiety disorder was based on the Veteran's self-reported nervous problems.  However, the Veteran's self-report was unreliable.  During a psychosocial evaluation in October 1989, the Veteran stated he developed nerve problems while in the military.  However, when seen in October 1992, he stated that he had been nervous all his life, ever since he was in the third grade.  The examiner stated that while the Veteran was diagnosed with an acquired psychiatric disorder in 1989 (generalized anxiety disorder), the psychiatrist who made that diagnosis based it largely on the Veteran's self-report, which was unreliable.  Further, the 1989 physician later referenced the Veteran's dysfunctional lifestyle as the source of his vulnerability and the diagnosis of Generalized Anxiety disorder was omitted in the final diagnostic impression of the Veteran.  Thus, the validity of generalized anxiety disorder diagnosed in 1989 was questionable.  The examiner opined that it was less likely than not that the Veteran's symptoms, noted by the drill sergeant and reported to a medical examiner in service in September 1984, subsequent alcohol abuse and treatment failure, disciplinary incidents and symptoms reported to the discharge physical examiner in July 1985, were manifestations of an acquired psychiatric disorder that continued until diagnosed after service in 1989.  

The examiner was also asked to respond to Question b.- Were any of the post-service diagnoses of acquired psychiatric disorders reasonably related to any aspect of service including marital discord, divorce, separation from children, general Army barracks life, or disappointment in duty assignments and why?  The examiner explained that the Veteran had an alcohol abuse problem that began prior to his entrance into the military and experienced marital discord secondary to his alcohol abuse.  His continued alcohol abuse contributed to his failed marriage and separation from children.  The evidence supported that his reaction to his divorce and separation from children was within the norm and not indicative of a mental disorder.  There was no evidence supporting an abreaction to general Army barracks life or duty assignments that resulted in a mental disorder.  The Veteran was examined by mental health professionals while in the military and no mental health diagnosis was rendered.  Under the section entitled military history of the October 1989 psychosocial evaluation, the Veteran described his relationship with his peers as good- which would not support an acute abreaction to barracks life.  In the same psychosocial evaluation, he described his relationship with his commanding officer as "good."  This would not support an acute abreaction to either barracks life or duty assignments.  Finally, the examiner reiterated that the evidence brings into question the validity of the diagnosis rendered in 1989 as the diagnosis of co-occuring mood and/or anxiety disorders within individuals with substance use disorders can be quite challenging.  Anxiety or mood disturbance can result from the physiological effects of substance abuse (craving, withdrawal, interference with sleep quality, etc.).  Additionally, the dysfunctional lifestyle described by the October 1989 physician could be anxiety inducing (i.e., attempting to avoid legal consequences) and distressing (i.e., losing relationships).  However, these would not warrant the diagnosis of co-occuring mood or anxiety disorder.  The examiner opined that it was less likely than not that any of the post-service diagnoses of acquired psychiatric disorders were reasonably related to any aspect of service including marital discord, divorce, separation from children, general Army barracks life, or disappointment in duty assignments.  

The examiner was also asked to respond to Question C, if an acquired psychiatric disorder manifested in service (emphasis added).  As the examiner provided negative nexus opinions regarding the etiology of the Veteran's claimed psychiatric disabilities, response to this question was not required.  

The Board finds that the November 2013 VA examiner's opinions are the most probative evidence regarding the etiology of the Veteran's psychiatric disability.  The examiner reviewed the record, and provided a well-reasoned rationale, citing and referring to the records reviewed.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In response to the first question as to whether any chronic psychiatric disability manifested in service, the examiner acknowledged the symptoms, but explained that there was "nothing in the service treatment records to suggest that his distress from the ending of his marriage was outside of a normal reaction, though he has reported otherwise."  The examiner pointed out that the Veteran was examined and psychiatrically cleared for service and was not provided any mental health diagnosis.  The examiner cautioned the reader not to interpret the Veteran's self-reported increase in alcohol consumption as evidence of a psychiatric disorder-one of the theories of causation presented by the Veteran and the other lay persons.  The examiner explained that it was not uncommon for those with substance use disorders to increase the quantity and/or frequency of their substance abuse in times of distress, even when that distress is considered a normal reaction.  In addition, the examiner expressed a negative opinion as to whether any later acquired psychiatric disability could be reasonably related to any aspect of service.  The examiner cited to the records reviewed, including the Veteran's own recorded statements regarding his relationships with his peers and commanding officer.  In light of the above, the Board finds that the VA examiner's opinions are the most probative evidence related to the etiology of the Veteran's psychiatric disability and service connection is not warranted.  In doing so, the Board notes that it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The private and VA medical treatment records do not provide nexus opinions relating the Veteran's disabilities to active service.  While the treatment records, and records of examinations conducted in connection with the Veteran's SSA disability claims, document the Veteran's reported history of experiencing chronic psychiatric symptoms since service and his belief that service caused his psychiatric disability, no physician has provided an opinion relating the Veteran's current psychiatric disorders to active service.  They have merely recorded the Veteran's assertions regarding the onset of his symptoms and his statements that he self-medicated his nervousness and depression with alcohol.  In addition, Dr. S.'s letter is not supportive of the Veteran's claim.  Dr. S. commented that alcohol abuse coexisted with the Veteran's anxiety and apparent depression for an extended period of time.  However, he also explained that he was not able to effectively determine which of these conditions (if any) precipitated the other.  Such an opinion is inconclusive and is entitled to little probative value, particularly when compared to the November 2013 VA examiner's opinions.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  With respect to C.S.'s November 2010 statement, she stated that it was "very probable" that the Veteran drank alcohol because of anxiety.  However, C.S. did not provide any accompanying reasoning or rationale for the expressed opinion and, therefore, the opinion is of little probative value.  See Bloom v. West, 12 Vet. App. 185 (1999); Miller v. West, 11 Vet. App. 345 (1998).

As the most probative and competent evidence does not relate a psychiatric disability to active service, service connection is not warranted.  

In this case, there are numerous lay statements and the Veteran's own statements related to continuity of symptomatology since active service.  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychoses are recognized as chronic conditions.  38 C.F.R. § 3.309(a).  The Veteran and the lay persons in this case are considered competent to testify regarding lay-observable symptoms and the Veteran is competent to state that he felt nervous, anxious, and depressed since active service.  The question is whether the Veteran's in-service symptoms represent the onset of chronic symptoms of a later diagnosed disability.  The Veteran and other lay persons have stated that his symptoms began during active service and continued until he was first diagnosed with an anxiety disorder in 1989.  However, the Board does not find these statements regarding continuity of symptomatology as probative as the November 2013 examiner's opinion regarding the onset and nature of the Veteran's psychiatric disability.  As discussed in great detail below, the November 2013 examiner acknowledged the Veteran's symptoms, but provided a detailed rationale as to why it was less likely than not that the Veteran had a chronic disability that first manifested in service.  The examiner noted that the Veteran was psychiatrically cleared for service and was not diagnosed and that the Veteran's symptoms were not considered outside the normal reaction to marital stress.  The examiner also explained that it is difficult to differentiate between the signs of alcohol withdrawal and the signs of a psychiatric disability as anxiety or mood disturbance can result from the physiological effects of substance abuse.  Thus, while the Veteran and lay persons can attest to chronic symptoms involving nerves, anxiety, and depression, they are not competent to attest that the symptoms experienced by the Veteran during service were the onset of a later diagnosed psychiatric disability as opposed to a normal reaction to marital stress and divorce, and/or the effects of alcohol abuse.  The Board attributes greater value to the November 2013 VA examiner's opinion.  Service connection on the basis of continuity of symptomatology is not warranted.  

With respect to any diagnosis or etiology of a psychiatric disability, the Veteran and the lay persons in this case are not competent to provide a diagnosis or attribute his psychiatric disability to a specific cause.  Neither the Veteran nor the lay persons have been shown to possess the requisite medical training or knowledge to opine as to the cause of a psychiatric disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Again, the Board attributes the most probative value to the November 2013 VA examiner's opinion, which addressed the reports of continuity of symptomatology and the contentions regarding a relationship between the current psychiatric disabilities and active service.  The examiner provided negative opinions with well-reasoned rationale.  As discussed previously, the Board recognizes the Veteran's assertion regarding his belief that his hallucinations are related to an in-service head injury.  The Board does not find the Veteran credible with respect to his assertions of a head injury and the Veteran is not competent to opine that a head injury caused his hallucinations.  

Finally, the Veteran and the lay persons in this case have generally argued that the Veteran is in receipt of SSA disability benefits for his psychiatric disability and, therefore, should be entitled to service connection.  However, the Court has emphasized that it is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  

The Board further finds that the evidence does not show the presence of a psychosis within the first year from the date of separation from service.  There is no medical evidence of the presence of a psychosis within the year following the Veteran's discharge from service.  Again, neither the Veteran nor the laypersons are competent to diagnose a psychiatric disability, such as a psychosis, or state that a psychosis manifested within one year from date of termination of service.  Service connection on a presumptive basis is not warranted.

The Veteran is also seeking service connection for alcoholism.  As noted above service connection may not be granted for service connection for alcohol abuse on the basis of service incurrence or aggravation.  Although the law does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability, the Board has determined that the Veteran is not entitled to service connection for psychiatric disability.  Moreover, he is not service connected for any other disability.  Therefore, his claim for service connection for alcoholism must fail.

In deciding these claims the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for psychiatric disability is denied.  

Entitlement to service connection for alcoholism is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


